DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lifting members” and the “lifting portions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present specification does not point out the “lifting portions” or the “lifting members”.  From what this Examiner can tell, they appear to be the same feature when viewed in the claim.  Claims 56-61, 63-68 and 70-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claims 55, 62 and 69 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    419
    542
    media_image1.png
    Greyscale


s 55-58 and 60-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rea et al. (U.S. 5,950,913 A) in view of Bush (U.S. 4,069,348 A).
With regard to claim 55, Rea discloses a container capable of holding food comprising: an enclosure (10, Fig. 1) including an interior (24, Fig. 3) and an opening (28, Fig. 3); a lid (38, Fig. 3) capable of covering the opening of the enclosure and also capable of uncovering the opening of the enclosure.
Rea does not disclose a first lifting member adapted to lift a first food layer from a second food layer, the first lifting member including a first lifting portion adapted to be positioned between the first food layer and the second food layer, and the first lifting member further including at least a first pair of pulling structures extending from the first lifting portion to at least the opening of the enclosure; and a second lifting member adapted to lift a second food layer from a third food layer, the second lifting member including a second lifting portion adapted to be positioned between the second food layer and the third food layer, and the second lifting member further including at least a second pair of pulling structures extending from the second lifting portion to at least the opening of the enclosure.
Bush teaches a first lifting member (Bush Annotated Fig. 2) capable of lifting a first food layer from a second food layer, the first lifting member including a first lifting portion (Bush Annotated Fig. 2) capable of being positioned between the first food layer and the second food layer, and the first lifting member further including at least a first pair of pulling structures extending from the first lifting portion to at least the opening of the enclosure (Bush Annotated Fig. 2); and a second lifting member (Bush Annotated Fig. 2) capable of lifting a second food layer from a third food layer (Bush Annotated 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the lifting portions and pulling structures as taught by Bush to modify the invention of Rea such that when an individual quantity of product is removed all others remain hermetically sealed (C2:L13-15).
With regard to claim 56, Rea-Bush as applied in claim 55 above discloses the claimed invention further comprising an opening partition member (32, Fig. 1) separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C3:L33-35).
With regard to claim 57, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Further, Bush teaches a last lifting member (Bush Annotated Fig. 2) capable of lifting a last food layer from the interior (Bush Annotated Fig. 2), the last lifting member including a last lifting portion capable of being positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last lifting member further including at least a last pair (Bush has an extra layer of food than the present invention teaches) of pulling structures extending from the last lifting portion to at least the opening of the enclosure (Bush Annotated Fig. 2).

With regard to claim 58, Rea-Bush as applied in claim 55 above discloses the claimed invention wherein the lid is completely removable from the enclosure (38, Fig. 3).
With regard to claim 60, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the pairs of pulling structures extends from the corresponding lifting portion to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with 11 Fig. 2 as the lid.
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the pulling structures as taught by Bush to modify the invention of Rea-Bush such that remaining quantities of product are residually contained in sealed compartments provided by the remaining interleaf sheets (C4:L61-64).  
With regard to claim 61, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the lifting members further includes a separating portion (Bush Annotated Fig. 2) capable of sealing against the interior of the enclosure (C4:L41-47).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the separating portion capable of sealing against the 
With regard to claim 62, Rea discloses a container capable of holding food comprising: an enclosure (10, Fig. 1) including an interior (24, Fig. 3) and an opening (28, Fig. 3); a lid (38, Fig. 3) capable of covering the opening of the enclosure and also capable of uncovering the opening of the enclosure.
Rea does not disclose a first lifting member adapted to lift a first food layer from a second food layer, the first lifting member including a first lifting portion adapted to be positioned between the first food layer and the second food layer the first lifting member including a first separating portion adapted to be positioned between the first food layer and the second food layer and to seal against the interior of the enclosure, and the first lifting member further including at least a first pulling structure extending from the first separating portion to at least the opening of the enclosure; and a second lifting member adapted to lift a second food layer from a third food layer, the second lifting member including a second separating portion adapted to be positioned between the second food layer and the third food layer and to seal against the interior of the enclosure, and the second lifting member further including at least a second pulling structure extending from the second separating portion to at least the opening of the enclosure..
Bush teaches a first lifting member (Bush Annotated Fig. 2) capable of lifting a first food layer from a second food layer, the first lifting member including a first separating portion (Bush Annotated Fig. 2) capable of being positioned between the first food layer and the second food layer and sealing against the interior of the enclosure, and the first lifting member further including at least a first pulling structure extending 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the separating portions and pulling structures as taught by Bush to modify the invention of Rea such that when an individual quantity of product is removed all others remain hermetically sealed (C2:L13-15).
With regard to claim 63, Rea-Bush as applied in claim 62 above discloses the claimed invention further comprising an opening partition member (32, Fig. 1) separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C3:L33-35).
With regard to claim 64, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches a last lifting member (Bush Annotated Fig. 2) capable of lifting a last food layer from the interior (Bush Annotated Fig. 2), the last lifting member including a last separating portion capable of being positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last lifting member further 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the last lifting portion as taught by Bush to modify the invention of Rea-Bush in order to make it easier for a user to remove the last food layer.
With regard to claim 65, Rea-Bush as applied in claim 62 above discloses the claimed invention wherein the lid is completely removable from the enclosure (38, Fig. 3).
With regard to claim 66, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the lifting members includes a plurality of the pulling structures (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the plurality of pulling structures as taught by Bush to modify the invention of Rea-Bush in case one of the pulling structures breaks.
With regard to claim 67, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the pairs of pulling structures extends from the corresponding separating portion to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with (Bush Annotated Fig. 2, 11) as the lid.

With regard to claim 68, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the separating portions and the corresponding pulling structure or structures are formed from a single sheet of material (C2:L11-13).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the single interleaf sheets as taught by Bush to modify the invention of Rea-Bush in order to keep each separate quantity of product such as a cheese or luncheon meat slice is hermetically sealed (C2:L9-11).
With regard to claim 69, Rea discloses a container capable of holding food comprising: an enclosure (10, Fig. 1) including an interior (24, Fig. 3) and an opening (28, Fig. 3); a lid (38, Fig. 3) capable of covering the opening of the enclosure and also capable of uncovering the opening of the enclosure.
Rea does not disclose a lifting member adapted to lift a first food layer from a second food layer, the lifting member including a lifting portion adapted to be positioned between the first food layer and the second food layer, and the lifting member further including at least a first pulling structure extending from the lifting portion to at least the lid; wherein when the lid uncovers the opening of the enclosure, the first pulling structure extends beyond the opening of the enclosure.

It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the lifting portions and pulling structures as taught by Bush to modify the invention of Rea such that when an individual quantity of product is removed all others remain hermetically sealed (C2:L13-15).
With regard to claim 70, Rea-Bush as applied in claim 69 above discloses the claimed invention further comprising an opening partition member (32, Fig. 1) separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C3:L33-35).
With regard to claim 71, Rea-Bush as applied in claim 69 above discloses the claimed invention.
Further, Bush teaches a last lifting member (Bush Annotated Fig. 2) capable of lifting a last food layer from the interior (Bush Annotated Fig. 2), the last lifting member including a last separating portion capable of being positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last lifting member further including at least a least a last Bush has an extra layer of food than the present 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the last lifting portion as taught by Bush to modify the invention of Rea-Bush in order to make it easier for a user to remove the last food layer.
With regard to claim 72, Rea-Bush as applied in claim 69 above discloses the claimed invention wherein the lid is completely removable from the enclosure (38, Fig. 3).
With regard to claim 73, Rea-Bush as applied in claim 69 above discloses the claimed invention.
Further, Bush teaches wherein the lifting member further includes at least a second pulling structure extending from the lifting portion to at least the opening of the enclosure (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the two pulling structures as taught by Bush to modify the invention of Rea-Bush in in order to reduce the strain on the individual pulling structures.
With regard to claim 74, Rea-Bush as applied in claim 69 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the pulling structures extends from the lifting portion to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with (Bush Annotated Fig. 2, 11) as the lid.
. 

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rea in view of Bush as applied in claim 55 above in further view of Bailey (U.S. 2,334,595 A). 
With regard to claim 56, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Rea-Bush does not disclose the container further comprising at least one handle formed by at least one of the pairs of pulling structures.
Bailey teaches a container (10, Fig. 1) comprising at least one handle (32, Fig. 3) formed by a pair of pulling structures (26, Fig. 3).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the handle as taught by Bailey to modify the invention of Rea-Bush in order to be able to remove the layers of meat easier for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735               

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735